Citation Nr: 1402984	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-37 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for a left hand disability manifested by numbness, claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a right hand disability manifested by numbness, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969, from May 1974 to June 1982, and from March 1983 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, dated in April 2009 and May 2010.

In his September 2010 and August 2011 substantive appeals, the Veteran requested a hearing before the Board in conjunction with his claims.  However, in correspondence dated in August 2013, the Veteran expressed that he no longer desired to attend a Board hearing.  The Board thus finds that the Veteran's hearing requests are withdrawn, such that appellate review may proceed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In this case, the Veteran underwent his most recent VA diabetes mellitus examination in January 2010, approximately four years ago.  In his June 2012 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran believed his diabetes was worsening, as evidenced by the increase in his current medication as well as the urgency and frequency of his urination.  The Board notes that at the time of his most recent VA diabetes mellitus examination in January 2010, it was noted that the Veteran was prescribed one daily Metformin HCL 500mg tablet before breakfast.  However, VA treatment records dated in September 2011indicated that his diabetes mellitus was treated with Metformin HCL 1000mg tablets twice per day before breakfast and before supper (a new dosage) in addition to one half of a Glimepiride 2mg tablet before breakfast, corroborating his account of increased medication dosages.  It was also noted at this time that his diabetes mellitus was improved but uncontrolled.  As such, the Veteran is entitled to a new VA examination where there is evidence, including his statements, that his service-connected diabetes mellitus has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  Accordingly, an additional VA examination is required to provide a current picture of the Veteran's service-connected diabetes mellitus.  38 C.F.R. §§ 3.326, 3.327 (2013).

The Veteran also seeks entitlement to service connection for disabilities manifested by numbness of the left and right hands, which he asserts developed secondary to his service-connected diabetes mellitus, type II.  Pursuant to Diagnostic Code 7913, noncompensable complications of diabetes are considered part of the diabetic process, while compensable complications are separately rated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  As the VA diabetes mellitus examination sought on remand may produce evidence impacting the Veteran's service connection claims, the Board cannot adjudicate these claims at present and they must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the James H. Quillen VA Medical Center in Mountain Home, Tennessee, and any associated outpatient clinics dated from November 2011 to the present.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II, to include the severity of any complications of diabetes, such as his claimed numbness of the bilateral hands.  If a disability manifested by numbness of the bilateral hands is diagnosed, then the examiner should opine as to whether this is a complication of his service-connected diabetes mellitus or whether it constitutes a separate disability.  If it is part of the Veteran's diabetes, it should be addressed in the rating.  If it is diagnosed as a separate disability, then the examiner should opine as to whether the diagnosed disability is at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to the Veteran's military service.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability is proximately caused or aggravated by a service-connected disability, specifically to include diabetes mellitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  A complete rationale for any opinion expressed should be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After undertaking the development above, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and afford them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

